Execution Copy






TERMINATION AGREEMENT




     This Termination Agreement (the “Agreement”), dated as of May 14, 2009, is
by and between CombinatoRx, Incorporated (“CombinatoRx”), 245 First Street,
Cambridge, MA 02142 and Cystic Fibrosis Foundation Therapeutics Incorporated
(“CFFT”), 6931 Arlington Road, Bethesda, MD 20814. CombinatoRx and CFFT are
collectively referred to as (the “Parties”) or individually as (any “Party”).

     WHEREAS, CombinatoRx and CFFT are each a party to a Research, Development
and Commercialization Agreement, dated as of May 31, 2006 (the “Research
Agreement”) pursuant to which CombinatoRx has performed funded research and
development for CFFT pursuant to a Research Program and Research Plan agreed to
by the Parties; and

     WHEREAS, based on a review of the progress and results of the Research
Program by the Parties, the Parties mutually desire to terminate the Research
Program without cause in accordance with Section 10.4 of the Agreement,
effective August 15, 2009 (the “Effective Date”).

     NOW, THEREFORE, in consideration of the mutual agreements in this
Agreement, and of other consideration (the receipt and sufficiency of which are
hereby acknowledged), the Parties hereby agree as follows:

1.      Termination of Research Program and Research Agreement. The Research
Program and the Research Agreement are terminated in accordance with Section
10.4 of the Research Agreement, as of the Effective Date, and the Parties agree
that activities under the Research Program until the Effective Date will be
those activities previously approved by the JRC. Notwithstanding the termination
of the Research Program and the Research Agreement as of the Effective Date,
Articles V (other than Section 5.8), VI, VII, VIII, XIII and XIV and Sections
4.1(c), 4.2, 4.3, 9.1, 9.2, 9.3, 9.4 and 10.5 of the Research Agreement shall
survive termination either indefinitely or for the period stated in such article
or section, except that the surviving provisions of the Research Agreement shall
be as listed in this paragraph and not as listed in Section 10.5 of the Research
Agreement   2.      No Interruption. The Parties hereby agree that in connection
with the termination of the Research Agreement, no Interruption has occurred and
CFFT hereby agrees that after the Effective Date it will not provide CombinatoRx
with an Interruption Notice, or exercise its right to an Interruption License,
as provided under Section 9.5 of the Research Agreement.  

1

--------------------------------------------------------------------------------

3.      Miscellaneous. Capitalized terms used in this Agreement that are not
defined shall have the meanings provided in the Research Agreement. This
Agreement may not be modified or amended except in a writing signed by both
Parties. This Agreement may be executed in any number of counterparts, which
together shall constitute one instrument, and shall be governed by and construed
in accordance with the law of the State of Maryland and shall bind and inure to
the benefit of the parties hereto and their respective successors and assigns.
If any provision of this Agreement is held by any court or other competent
authority to be void or unenforceable (in whole or in part), the other
provisions of this Agreement and the remainder of the affected provisions shall
continue to be valid.  

[The remainder of this page is intentionally blank]

2

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the Parties hereto by their duly authorized
representatives have executed this Agreement effective as of the date first
above written.



COMBINATORX, INCORPORATED






By: /s/ Jason F. Cole

Name: Jason F. Cole

Title: SVP and General Counsel






CYSTIC FIBROSIS FOUNDATION
THERAPEUTICS INCORPORATED






By: /s/ Robert J. Beall

Name: Robert J. Beall

Title: President and CEO




3

--------------------------------------------------------------------------------